388 F.3d 137
Ralph NADER, Candidate for President of the United States; Stephen E. Smaha; Suzanne Russo; and Lucretia Krause, Plaintiffs-Appellants,v.Geoffrey S. CONNOR, Secretary of State for the State of Texas, Defendant-Appellee.
No. 04-50901.
United States Court of Appeals, Fifth Circuit.
October 6, 2004.

James Carter Linger (argued), Tulsa, OK, for Plaintiffs-Appellants.
Edward Donald Burbach (argued), Kathlyn C. Wilson, Matthew F. Stowe, Austin, TX, for Defendant-Appellee.
Appeal from the United States District Court for the Western District of Texas; Lee Yeakel, Judge.
Before DeMOSS, DENNIS and CLEMENT, Circuit Judges.
PER CURIAM:


1
Plaintiffs-Appellants Ralph Nader, et al., appeal from the district court's decision denying their First and Fourteenth Amendment constitutional challenges to the Texas Election Code, specifically sections 192.32(a), 192.32(b)(3)(A), 192.32(c), and 192.32(d). Essentially for the reasons as well stated in the district court's memorandum opinion, Nader v. Connor, 332 F.Supp.2d 982 (W.D.Tex.2004), we AFFIRM that court's final judgment declaring the challenged Texas Election Code provisions legal and constitutional.


2
AFFIRMED.